        Case 1:19-cv-00703-WJ-JFR Document 6 Filed 08/01/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DINÉ CITIZENS AGAINST RUINING OUR         )
ENVIRONMENT, et al.;                      )
                                          )      Case No. 1:19-cv-00703
       Plaintiffs,                        )
                                          )
v.                                        )     PLAINTIFFS’ MOTION TO
                                          )     EXCEED THE PAGE LIMIT
DAVID BERNHARDT, et al.;                  )     FOR EXHIBITS
                                          )
Federal Defendants.                       )
                                          )
______________________________________________________________________________

       Diné Citizens Against Ruining Our Environment, San Juan Citizens Alliance, Sierra Club

and WildEarth Guardians (collectively “Citizen Groups”) move for an exception to the local

rules regarding page limits for exhibits to motions, D.N.M. LR-Civ. 10.5, and respectfully

request the Court grant Citizen Groups’ motion to exceed exhibit page limitations for their July

31, 2019 Memorandum in Support of Motion for Temporary Restraining Order and Preliminary

Injunction.

       Citizen Groups have reached out counsel for Federal Defendants on this matter, and they

have not responded with their position prior to the filing of this motion.

       The exceedance of exhibit page limitations is necessary to provide the Court with

information needed to decide the associated Motion. This case challenges 32 separate

environmental assessments (“EAs”) and findings of no significant impact (“FONSIs”) prepared

by the Bureau of Land Management to support the approval of 255 applications for permit to

drill (“APDs”) oil and gas wells across the Greater Chaco Landscape. Citizen Groups exhibits

include six member declarations describing the irreparable harms suffered as a result of Mancos

Shale drilling and fracking, four declarations by organization leaders regarding the issue of




                                                     1
        Case 1:19-cv-00703-WJ-JFR Document 6 Filed 08/01/19 Page 2 of 4



bonding, as well as all 32 EAs challenged in this case. Each exhibit is necessary for the Court to

make an informed decision regarding Citizen Groups motion for preliminary relief.

       Accordingly, Citizen Groups’ request this Court grant their motion to exceed the exhibit

page limitations provided by Local Rule.



       Respectfully submitted this 1st day of August 2019,



                                             /s/ Kyle J. Tisdel
                                             Kyle J. Tisdel
                                             WESTERN ENVIRONMENTAL LAW CENTER
                                             208 Paseo del Pueblo Sur, Suite 602
                                             Taos, New Mexico 87571
                                             (p) 575.613.8050
                                             tisdel@westernlaw.org

                                             /s/ Julia Guarino
                                             Julia Guarino
                                             WESTERN ENVIRONMENTAL LAW CENTER
                                             208 Paseo del Pueblo Sur, Suite 602
                                             Taos, New Mexico 87571
                                             (p) 575.224.6205
                                             guarino@westernlaw.org

                                             Counsel for Plaintiffs

                                             /s/ Daniel Timmons
                                             Daniel Timmons
                                             WILDEARTH GUARDIANS
                                             301 N. Guadalupe Street, Suite 201
                                             Santa Fe, NM 87501
                                             (p) 505.570.7014
                                             dtimmons@wildearthguardians.org

                                             /s/ Samantha Ruscavage-Barz
                                             Samantha Ruscavage-Barz
                                             WILDEARTH GUARDIANS
                                             301 N. Guadalupe Street, Suite 201
                                             Santa Fe, NM 87501
                                             (p) 505.401.4180



                                                    2
Case 1:19-cv-00703-WJ-JFR Document 6 Filed 08/01/19 Page 3 of 4



                            sruscavagebarz@wildearthguardians.org

                            Counsel for Plaintiff WildEarth Guardians

                            /s/ Karimah Schoenhut
                            Karimah Schoenhut (D.C. Bar No. 1028390)
                            (appearing by association with Federal Bar
                            member Kyle J. Tisdel pursuant to L.R. 83.3(a))
                            SIERRA CLUB
                            50 F Street NW, 8th Floor
                            Washington DC 20001
                            (p) 202.548.4584
                            karimah.schoenhut@sierraclub.org

                            Counsel for Plaintiff Sierra Club




                                  3
       Case 1:19-cv-00703-WJ-JFR Document 6 Filed 08/01/19 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing MOTION TO EXCEED THE PAGE LIMIT
FOR EXHIBITS was served on all counsel of record through the Court’s ECF system on this 1st
day of August 2019.

                                                               /s/ Kyle Tisdel




                                                4
